In this action, the plaintiff seeks to recover under a policy of fire insurance issued to it by the defendant for a loss incurred as a result of a fire in a building it occupies as a tenant. The defendant sought leave to amend its answer to assert a counterclaim to recover certain moneys already paid on the ground that since the plaintiff is not the owner of the building, it has no insurable interest therein.
An insurable interest in property includes "any lawful and substantial economic interest in the safety or preservation of property from loss, destruction or pecuniary damage” (Insurance Law § 3401 [formerly § 148]; Scarola v Insurance Co., 31 NY2d 411). It has been recognized that a lessee or tenant of a premises such as the plaintiff may have an insurable interest in the premises leased, especially where he has agreed to return the premises to the lessor in good condition, or has agreed to keep the premises insured (see, 3 Couch, Insurance *6552d § 24.60). At bar, there does not appear to be any merit to the defendant’s proposed counterclaim, which alleged that the plaintiff had no insurable interest in the damaged premises and, accordingly, Special Term did not abuse its discretion in denying the motion to amend the answer (CPLR 3025 [b]; Edenwald Contr. Co. v City of New York, 60 NY2d 957). Mangano, J. P., Brown, Lawrence and Eiber, JJ., concur.